Opinion issued October 5, 2011
 
 

 
 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-09-00957-CR
____________
 
charles ray edwards,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 209th District Court 
Harris County, Texas
Trial Court Cause No. 328965
 
 
 

MEMORANDUM OPINION




          In 1981, appellant Charles Ray Edwards
was convicted of aggravated robbery, and his conviction was affirmed on appeal.
 See
Charles Ray Edwards v. State, No. 01-81-0497-CR (Tex. App.—Houston [1st
Dist.] July 1, 1982, no pet.) (not designated for publication).  In 2008, on the trial of a subsequent
offense, the 1981 conviction was used to enhance appellant’s punishment.  On October 14, 2009, appellant, proceeding
pro se, filed a second notice of appeal challenging the 1981 conviction.
This court lacks jurisdiction to consider a second appeal from
appellant’s final conviction.  The
exclusive post-conviction remedy in final felony convictions in Texas courts is
through a writ of habeas corpus pursuant to Texas Code of Criminal Procedure
article 11.07.  Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (West Supp. 2010)
(providing that “[a]fter conviction, the procedure outlined in this Act shall
be exclusive and any other proceeding shall be void and of no force and effect
in discharging the prisoner”); Ater v.
Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991).
          In addition, to the degree appellant
asserts in his notice of appeal that he is seeking habeas relief, we lack
jurisdiction to address his issues.  Jurisdiction
to grant post-conviction habeas corpus relief in felony cases rests exclusively
with the Texas Court of Criminal Appeals.  Tex. Code
Crim. Proc. Ann. art. 11.07, § 3; Board
of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995). 

 
Accordingly, because we lack jurisdiction over the appeal, we dismiss.  See Tex. R. App. P. 25.2(d), 42.3(a),
43.2(f).  All pending motions are
dismissed as moot.
PER CURIAM
Panel consists of Justices Jennings, Sharp,
and Brown. 
Do not publish.   Tex.
R. App. P. 47.2(b).